DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 08/11/2022, is acknowledged.

3.  Claims 20-36 are pending.

4.  Claims 23-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 20-22 and 33-36 are under examination as they read on a single-chain protein for expressing a type I-like collagen and the species of (GPP)n, n=10, and specific CL domain of SEQ ID NO: 2.
 
6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 20-22 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi et al (PROTEIN SCIENCE 2009 VOL 18:1241-1251) or Peng et al (Biomaterials. 2010 April ; 31(10): 2755–2761), each in view of Van den Bergh et al (Van Den Bergh, Biochem Biophys Res. Commun. 350(4):1032-1037, 2006), Boudko et al (JBC, 283(49):34345-34351, 2008) and/or Chopra et al (Proc. Natl. Acd. Sci, USA, 79:7180-7184, 1982) and Stoichevska et al (J Biomed Mater Res Part A: 104A: 2369–2376, 2016) and/or Parmar et al (Adv Healthc Mater. 2016 July ; 5(13): 1656–1666, of record). 

Yoshizumi et al teach recombinant collagen-like protein (V-CL) from Streptococcus pyogenes containing an N-terminal globular domain V followed by the collagen triple-helix domain CL and the modified construct with two tandem collagen domains V-CL-CL. Both constructs and their isolated collagenous domains form stable triple-helices characterized by very sharp thermal transitions at 35–37_C and by high values of calorimetric enthalpy (abstract and page 1248, right col., 2nd ¶).  Yoshizumi et al teach that although this S. pyogenes collagen-like protein is a cell surface protein with no indication of participation in higher order structure, the triple-helix domain has the potential of forming fibrillar structures even in the absence of hydroxyproline. The formation of fibrils suggests bacterial collagen proteins may be useful for biomaterials and tissue engineering applications (abstract).  Yoshizumi teaches that results indicate that the globular V domain is essential for refolding of these isolated collagen domains (page 1244, right col., top ¶). Yoshizumi et al teach that pColdIII- V-CL was constructed using pColdIII-163 encoding the p163 polypeptide based on Scl 2.28 (claimed SEQ ID NO:1 and 2). The His6 tag sequence was introduced at the N-terminal end of the P163 polypeptide sequence described in Xu et al.  A LVPRGSP sequence was inserted between the N-terminal globular domain (V, SEQ ID NO: 1) and collagen-like domain (CL, SEQ ID NO: 2) sequences by PCR, to act as a potential cleavage site for thrombin or trypsin (page 1248, right col., 2nd ¶).


    PNG
    media_image1.png
    212
    226
    media_image1.png
    Greyscale


Yoshizumi et al teaches that that periodic, larger collagen fibrils more suitable for biomaterial and tissue engineering applications can be achieved through manipulation of the bacterial collagen sequence, by selectively distributing the charged residues, further increasing the length of the collagen domain, or adding other matrix components. The formation of fibrils by the bacterial collagen-like proteins as reported here is an encouraging sign that these proteins may be useful for biomaterials and tissue engineering applications (page 1248, 1st ¶, 1st col.,).

Peng et al examined a S. pyogenes bacterial collagen-like protein indicates that this alternate source of collagen is an immunologically safe and non-cytotoxic material for biomedical and tissue engineering applications (see section 4, 1st ¶).  Peng et al examined the cytotoxicity and immunogenicity of the collagen-like domain from Streptococcus pyogenes Scl2 protein. These data show that the purified, recombinant collagen-like protein is not cytotoxic to fibroblasts and does not illicit an immune response in SJL/J and Arc mice. The freeze dried protein can be stabilized by glutaraldehyde cross-linking giving a material that is stable at >37°C and which supports cell attachment while not causing loss of viability. These data suggest that bacterial collagen-like proteins, which can be modified to include specific functional domains, could be a useful material for medical applications and as a scaffold for tissue engineering.  Peng teach the expression of pColdIII-V-CL in E. coli, which was derived using pColdIII-163 polypeptide based on Scl 2.8 (claimed SEQ ID NO: 1 and 2). A His6 tage sequence as introduced at the N-terminal of the P163 polypeptide sequence and a thrombin/trypsin cleavage LVPRGSP sequence as inseted between the N-terminal globular domain (V) and the following (Gly-Xaa-Yaa)79 collagen-like domain (CL) sequences).   V-CL was in the supernatant fraction and was purified (page 3, sections 2.1 and 3.1).

SEQ ID NOs: 1 and 2 are inherent property of the P163 polypeptide based on Scl 2.28 disclosed in the references in the absence of evidence to the contrary.

The reference teachings differ from the claimed invention only in the recitation of (GPP)n  at the N- and C-terminal of CL-domain in claim 20.

However, Van de Bergh teaches that protein refolding experiments revealed that the rate of triple helix assembly of the collagen model peptide GPP10 is greatly increased by the addition of an upstreatm NC16A domain (abstract).   For use in the refolding experiments, a collagen model protein, consisting of 10 GPP triplets (GPP10), with an N-terminal NC16A moiety (see section 2.1) .   Van de Bergh teaches that the NC16A-containing peptide (GPP)10, refolded at a rate 27 times higher than that of its counterpart, sGPP10 (under section 4).

Boudko et al teach the cloning, expression and purification of NC2 (GPP)10 NC2 and NC2(GPP)10.  To facilitate expression and folding of short peptides containing the NC2 domain of human collagen XIX, they were cloned as part of fusion molecules with a His-tagged
minifibritin that has a thrombin cleavage site (HT-mf-thr). Minifibritin is an obligatory trimer with both its amino and carboxyl termini exposed to solvent (page 34346, under Cloning, Expression …) .  Boudko et al teach that stabilization of the (GPP)10 triple helix by forcing trimerization is possible from both amino- and carboxyl-terminal ends, although the effectiveness is highly varied (page 34349, left col., 2nd ¶).

Chopra et al. teach that to mimic the biosynthetic event, a collagen model polypeptide, (Pro-Pro-Gly)10, was incubated at 37 degrees C with purified prolyl hydroxylase and the necessary cosubstrates and cofactors at pH 7.8. A progressive change from the initially nonhelical to the triple-helical conformation, as monitored by CD spectra and gel filtration, occurred during the course of proline hydroxylation. In addition to leading to increased thermal stability of the triple-helical conformation in (Pro-Pro-Gly)10 and (Pro-Pro-Gly)5, the enzymatic incorporation of the hydroxyproline residues was found to enable these polypeptides to fold into this conformation faster than the unhydroxylated counterparts. These conformational implications of proline hydroxylation in collagen may also be of use in the study of the complement subcomponent Clq and of acetylcholine esterase which contain collagen-like regions in them (abstract).  Chopra et al teach that the data on the relative stabilities of the unhydroxylated and variously hydroxylated samples of (Pro-Pro-Gly)5 and (Pro-Pro-Gly)10 (Fig.4) support the well-known effect of hydroxyproline in increasing the thermal stability of collagen (page 7184, left col., 2nd ¶).   

Parmar et al teach the use of the “CPPC” domains represent the amino acid sequences inserted at the N and C termini to enhance stability of streptococcal collagen-like 2 (Scl2) protein constructs (see Fig. 1). 

    PNG
    media_image2.png
    256
    1005
    media_image2.png
    Greyscale


Stoichevska et al teach constructs included one with a Cys residue included at the C-terminal of the CL domain, as a Gly-Tyr-Cys sequence, followed by a stop codon and restriction sites, construct V-CL-cys, and also one with a second Cys residue between the N-terminal globular V- domain and the following enzyme cleavage sequence, as well as one following CL domain (CL), as an extra Gly-Cys-Pro triplet sequence, as construct V-cys-CL-cys (Figs. 1 and 2). These sequences were synthesised commercially with codon optimisation for E. coli expression (GeneArtVR , Regensburg, Germany) or could also be obtained through site directed mutagenesis. A further construct was based on the V-CLCL dimer structure previously described.10 In this construct, a GlyCys-Pro sequence was added between the V and first CL domain, and a further Gly-Cys-Pro sequence was added after the second CL domain, giving construct V-cys-CLCL-cys (Figs. 1 and 2). Both these changes were introduced using a site directed mutagenesis kit (page 2370, under Gene Constructs).


    PNG
    media_image3.png
    185
    1130
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    131
    843
    media_image4.png
    Greyscale


Stoichevska et al teach that for the construct, V-CL-cys, with or without the V domain, dimer and trimer formation could be intramolecular within a single triple helix molecule or intermolecular between two triple helices. For cys-CL-cys, and Vcys-CLCL-cys constructs, again dimers would most probably arise from intramolecular crosslinking, but trimers could contain either all intramolecular or some intermolecular crosslinks such that, for example, either could be occurring or many other potential permutations. Higher multimers will always involve one or more intermolecular crosslinks (Fig. 6). Thus for the cys-CL-cys construct, standing in air for 1 week led to all the monomer chains forming disulfide bonds giving dimer, trimer and higher molecular weight components on SDS-PAGE [Fig. 6(A)].  For the V-cys-CLCLcys construct, similar results were found (page 2372, right col., 3rd ¶).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the self-trimerizing (Gly-Pro-Pro)10 of the Van de Bergh et al, Boudko et al and Chopra et al references in the engineered biomaterial as a scaffold domain on both the N-and C-terminus of CL as taught by Parmar et al and Stoichevska et al to drive the stabilization and trimerization of the triple-helixes CL-domain taught by the Yoshizumi et al and  Peng et al and Parmar et al references.

The claimed outcome properties in claims 34 and 36 are considered inherent properties.  The recited EM imaging outcome would naturally and necessarily flow from GPP10 flanking CL. Accordingly, the combined reference teachings arrive to the same product.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


8.  Claims 20-22 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi et al (PROTEIN SCIENCE 2009 VOL 18:1241-1251) or Peng et al (Biomaterials. 2010 April ; 31(10): 2755–2761), each in view of Van den Bergh et al (Biochem Biophys Res. Commun. 350(4):1032-1037, 2006), Boudko et al (JBC, 283(49):34345-34351, 2008)and/or Chopra et al (Proc. Natl. Acd. Sci, USA, 79:7180-7184, 1982) and Stoichevska et al (J Biomed Mater Res Part A: 104A: 2369–2376, 2016) and/or Parmar et al (Adv Healthc Mater. 2016 July ; 5(13): 1656–1666, of record), and further in view of US 20180236141 and/or WO201503195 

The Yoshizumi et al or Peng et al, Van den Bergh et al, Boudko et al, Chopra et al, Stoichevska et al  and Parmar et al have been discussed, supra.

The reference teaching does not disclose the specific sequence V-domain and CL domain recited in claim 20.

US20180236141 teach the S. pyogenes triple helix anti-adhesion protein collagen SEQ ID 5 that disclosed claimed SEQ ID NO: 1 and 2 (below).

Qy          2 DEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSWR 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         15 DEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSWR 74

Qy         62 KRLLKGIQDHALD-QDGRNGERGEQGPTGPTGPAGPRGLQGLQGFPGERGEQGPTGPAGP120
              ||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||
Db         75 KRLLKGIQDHALDGQDGRNGERGEQGPTGPTGPAGPRGLQGLQGFPGERGEQGPTGPAGP134

Qy        121 RGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQG 155
              |||||||||||||||||||||||||||||||||||
Db        135 RGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQG 169

Referenced SEQ ID NO: 1 comprising claimed SEQ ID NO: 1 and 4

Qy          2 DEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSWR 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         15 DEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSWR 74

Qy         62 KRLLKGIQDHALD----------------------------------------------- 74
              |||||||||||||                                               
Db         75 KRLLKGIQDHALDGQDGRNGERGEQGPTGPTGPAGPRGLQGLQGLQGERGEQGPTGPAGP 134

Qy         75 ------------------------------------------------------------ 74
                                                                          
Db        135 RGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQGPRGEQGPQGLPGKDGEAGAQGPAGP 194

Qy         75 -----------------------------------------------------KDGQNGQ 81
                                                                   |||||||
Db        195 MGPAGERGEKGEPGTQGAKGDRGETGPVGPRGERGEAGPAGKDGERGPVGPAGKDGQNGQ 254

Qy         82 DGLPGKDGKDGQNGKDGLPGKDGKDGQNGKDGLPGKDGKDGQDGKDGLPGKDGKDGLPGK 141
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        255 DGLPGKDGKDGQNGKDGLPGKDGKDGQNGKDGLPGKDGKDGQDGKDGLPGKDGKDGLPGK 314

Qy        142 DGKDGQPGKP 151
              ||||||||||
Db        315 DGKDGQPGKP 324


WO2015031950 teaches collagen-like protein comprising bacterial triple-helical domains, useful for producing biomaterial, cosmeceutical or therapeutic product and artificial collagen-based material, and for treating medical.  The sequence is a bacterial collagen comprising the scl2.28 allele, his6 tag, a Gly-Cys-Pro triplet in between the globular domain (V) and triple-helical/collagen-like (CL) domain sequence, and a Gly-Tyr-Cys at the C-terminal end of the CL domain which is useful for producing a biomaterial, cosmetics or therapeutic products (see published seq id no: 3, 7, 12).

For SEQ ID NO: 1 and 2, fused


Qy          1 ADEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 ADEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSW 61

Qy         61 RKRLLKGIQDHALDQ--DGRNGERGEQGPTGPTGPAGPRGLQGLQGFPGERGEQGPTGPA118
              ||||||||||||||:   |  | |||||||||||||||||||||||  ||||||||||||
Db         62 RKRLLKGIQDHALDRGCPGLPGPRGEQGPTGPTGPAGPRGLQGLQGLQGERGEQGPTGPA121

Qy        119 GPRGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQG 155
              |||||||||||||||||||||||||||||||||||||
Db        122 GPRGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQG 158

For SEQ ID NOs: 1 and 4, fused  (see referenced SEQ ID NO: 12).

Qy          1 ADEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 ADEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSW 61

Qy         61 RKRLLKGIQDHALD---------------------------------------------- 74
              ||||||||||||||                                              
Db         62 RKRLLKGIQDHALDRGCPGLPGPRGEQGPTGPTGPAGPRGLQGLQGLQGERGEQGPTGPA 121

Qy         75 ------------------------------------------------------------ 74
                                                                          
Db        122 GPRGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQGPRGEQGPQGLPGKDGEAGAQGPA 181

Qy         75 -------------------------------------------------------KDGQN 79
                                                                     |||||
Db        182 GPMGPAGERGEKGEPGTQGAKGDRGETGPVGPRGERGEAGPAGKDGERGPVGPAGKDGQN 241

Qy         80 GQDGLPGKDGKDGQNGKDGLPGKDGKDGQNGKDGLPGKDGKDGQDGKDGLPGKDGKDGLP 139
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 GQDGLPGKDGKDGQNGKDGLPGKDGKDGQNGKDGLPGKDGKDGQDGKDGLPGKDGKDGLP 301

Qy        140 GKDGKDGQPGKPG 152
              |||||||||||||
Db        302 GKDGKDGQPGKPG 314

Those of skill in the art would have a reason to select any V-domain and/or CL domain taught by the US20180236141 and WO2015031950 in the V-CL constract taught by the Yoshizumi et al and  Peng et al references because they are the equivalent and/or obvious variation of each other. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 08/11/2022, have been fully considered, but have not been found convincing.

Applicant submits that claimed protein requires the (GPP)n moiety be placed at BOTH the C-terminal end but also the N-terminal end of the CL sequence.  Applicant submits that the cited art only describe incorporation of the (GPP)n moiety either at the c-terminal end or the n-terminal end of their constructs.  There is no suggestion or description of incorporation of this domain at both ends of the CL moiety in any of the cited secondary references.  

The positioning of these (GPP)n moieties at both ends of the claimed construct is critical because once incorporated in this manner, the (GPP)n moieties enable the peptide chain to form a collagen fiber with a three-dimensional spatial structure having uniform spacing and light and dark streaks. This is described at least at paragraphs [0022] and [0027] of the as-filed specification. The regulation and control of the stripes 1s important to provide a morphology of bright and dark stripes, which plays a key role in cell adhesion and growth. (See, . Friedrichs, J., A., et al., “Cellular Remodelling of Individual Collagen Fibrils Visualized by Time-lapse AFM,” Journal of Molecular Biology, 2007, 372(3):594-607). The self-assembly of these proteins is driven by the placement of the (GPP)n domains, 1.e., interaction between the N-terminal (GPP)n and C-terminal (GPP)n sequences. (See, paragraph [0032] of the as-filed specification).

Comparative Example 2 of the as-filed specification, beginning at paragraph [0081] is instructive on this point. Here it is shown that if one only incorporates one of the (GPP)n domains, only at the C- or N-terminus, or middle portion of the CL domain, no self-assembly occurs to form fibers. (See, paragraphs [0081] to [0084] and Figure 8A to D of the as-filed specification).
 

The Examiner agrees with Applicant arguments and modified the rejections to address the insertion of the GPP10 at both the N- and C- terminus of the CL.

9.  No claim is allowed.

10.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20130164286

3.  The trimeric or hexameric fusion protein wherein the trimerizing motif is located in between two G-P-X1 blocks.
 
5. The trimeric or hexameric fusion protein of claim 1, wherein in each monomer polypeptide, the collagen-like domain amino acid sequence is selected from group consisting of: TABLE-US-00025 (SEQ ID NO: 23) (GPP)4-GEKGEKGDPGPKGDI-(GPP)4, (SEQ ID NO: 24) (GPP)5-GEKGEKGDPGPKGDI-(GPP)4, (SEQ ID NO: 35) (GPP)6-GEKGEKGDPGPKGDI-(GPP)6, (SEQ ID NO: 22) (GPP)6-GEKGEKGDPGPKGDP-(GPP)6.  

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 16, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644